The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 05 April 2022; which provides replacement drawings, and amends claims 1, 12 and 20.  Claims 1-20 remain pending in this application.
Examiner acknowledges receipt of Applicant’s formal drawings, received 05 April 2022.  These drawings are acceptable.
In response to the replacement drawings, the objection to the drawings is deemed to have been overcome and is, therefore, withdrawn.
In response to Applicant’s amendment, the 35 U.S.C. §112(b) rejection of claim 20 is deemed to have been overcome and is, therefore, withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §102(a)(1) and 35 U.S.C. §103 rejections of the claims, Examiner notes the following:
As per claim 1, Applicant argues that “Batterberry does not disclose or suggest a ‘gateway device’ that receives ‘from at least one connected device in response to [a] control signal [issued by the gateway device], a secure response confirming that the at least one connected device performed … at least one identified control action, the secure response being cryptographically signed’ or the secure storage of such a ‘secure response’ in an ‘energy management transaction record’ in the manner claimed” (spanning pages 10-11 of the instant response; emphasis added by Applicant).  This argument is partially persuasive.
If this argument implies that Batterberry does not provide for a “gateway device,” then Examiner notes that the instantly claimed gateway device has not been defined beyond being comprised of a processor and a non-transitory computer-readable medium storing instruction that, when executed by the processor, cause the gateway device to perform the method.  In this regard, the Smart Grid Pricer of Barberry is disclosed as a computing device comprised of processor(s) and storage for performing the disclosed method (para[0117-0120]), and hence is deemed to be within the scope of the instantly claimed gateway device.
Applicant’s assertion that Batterberry does not disclose the Smart Grid Pricer (gateway device) as receiving, from the at least one connected device in response to the control signal, a secure response confirming that the at least one connected device performed the at least one identified control action (as instantly claimed) is partially persuasive.  In this regard, Batterberry does teach that (1) connected devices (on the consumer side) automatically respond to signals from the Smart Grid Pricer by performing identified control actions (abstract, para[0013-0014, 0027, 0039, 0048] - components automatically respond to price information from the Smart Grid Pricer to optimize energy consumption; para[0007, 0040] - system operates similarly to conventional automated demand response systems, wherein consumers automatically respond to received activation signals by reducing/stopping energy usage; para[0041] - the Smart Grid Pricer remotely controls electronics operating within the energy consumer; para[0054, 0064] - consumers automatically react to pricing signals); (2) connected devices (on the consumer side) send current (real-time) operational information to the Smart Grid Pricer (para[0017, 0036, 0044, 0050, 0069-0071, 0076] - “smart meters” record/ report/transmit energy generation/usage information of consumers in real-time to utility/Smart Grid Pricer; para[0055, 0072, 0082] - Smart Grid Pricer evaluates inputs to automatically control energy consuming devices, such inputs including current energy usage, user schedules and trigger events); and (3) communication between the connected devices (on the consumer side) and the Smart Grid Pricer uses “conventional secure communications protocols” (para[0041]) and secure messaging techniques (para[0053]), including digital signatures and encryption (para[0056]).  In other words, Batterberry provides for receiving, from the at least one connected device … secure [information] that the at least one connected device performed … at least one … control action, as instantly claimed.
 However, Batterberry does not specifically refer to this securely transmitted information as necessarily being in response to the control signal nor as confirming performance of the identified control action, as instantly claimed.  In this regard, Applicant’s attention is directed to Gustafson et al. (U.S. Patent Application Publication No. 2018/0364664; newly cited) which teaches that it was known in power management to send a message by a controlled device to a requestor confirming a requested control action has been completed (abstract; Fig. 3, steps 312/314; para[0025, 0032]), and Thompson et al. (U.S. Patent Application Publication No. 2009/0157835; newly cited) which teaches that it was known in a distributed energy management system to send a message by a controlled device confirming that a requested control action has been completed (para[0030] - Once an EMD has carried out the specified energy management command, it will send a corresponding response message … so that an action may be confirmed).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such known messaging schemes in the system of Batterberry, since Gustafson et al. and Thompson et al. respectively teach enhanced user-friendliness and identification of performance problems in power management systems.
With regard to the instantly added claim language, the secure response being cryptographically signed, Examiner notes that Batterberry does teach use of digital signatures and encryption (para[0056]), albeit in relation to the pricing information transmitted by the Smart Grid Pricer.  However, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to also provide such digital signatures and encryption to any messages sent from the connected devices (on the consumer side) to the Smart Grid Pricer, since Batterberry teaches that digital signatures and encryption “prevent unauthorized tampering” (para[0056]).
 As per claims 4-8, Applicant traverses Examiner’s assertion of Official Notice (pages 11 and 13-14 of the instant response).  In this regard, Examiner directs Applicant’s attention at least to Schuler et al. (US 2020/0127812; newly cited, para[0127, 0190, 0192] - private information may be stored in a separate access-controlled database, and the relevant incident-related data records of the distributed ledger maintain pointers to (and/or cryptographic hashes of) such private information. In additional embodiments, private incident-related data records may be contained in one or more private, permissioned distributed ledgers, public incident-related data records may be contained in a public distributed ledger, and, where applicable, such public incident-related data records may include pointers to (and/or cryptographic hashes of) relevant private incident-related data records), Takado Chino et al. (US 2019/0058599; newly cited, abstract, para[0002-0003] - blockchain technologies/digital ledgers), Kain et al. (US 2020/0035341; newly cited, abstract, para[0167]), and Jordan et al. (US 2020/0275166; newly cited, abstract, para[0035] - Data from the edit record can be registered with the ledger, either in a public ledger that can be queried by anyone, or a federated ledger that other news media outlets share, or a private ledger for internal auditing. When the video is broadcast, hashes of the broadcast media item can be provided or calculated, and then verified with the distributed ledger by a consumer).  Hence, the instantly claimed public/private databases and use of hashing/blockchains are shown to be well-known in the communication arts.
 As per claim 10, Applicant traverses Examiner’s assertion of Official Notice (pages 11 and 13-14 of the instant response).  In this regard, Examiner directs Applicant’s attention at least to Lack (US 9692879; newly cited, abstract, col 7, line 32 - col 8, line 5, claim 1), Camenisch et al. (US 2015/0280923; newly cited, abstract, claim 8), Arditi et al. (US 20004/0093499; newly cited, abstract, claim 1), and Ronda et al. (US 2014/0101734; newly cited, abstract, para[0047]).  Hence, the instantly claimed use of cryptographic signatures is shown to be well-known in the communication arts.
As per the remaining dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.

Hence, claims 1-20 are now rejected under 35 U.S.C. §103, as being unpatentable over Batterberry et al. (U.S. Patent Application Publication No. 2010/0138363), similarly as presented in the previous Office action, further in view of Gustafson et al. (U.S. Patent Application Publication No. 2018/0364664) or Thompson et al. (U.S. Patent Application Publication No. 2009/0157835).
As per claim 1, Batterberry et al. teaches the instantly claimed method for managing energy utilization performed by a gateway device, the gateway device comprising a processor and a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the gateway device to perform the method (Figs 1-3), the method comprising: receiving, at the gateway device from a customer system, policy information (para[0054], customer defines behavior/energy usage profiles of electronic devices/appliances), the policy information articulating one or more control actions performed by one or more connected devices in response to one or more conditions (para[0083-0115], performs automated operations in response to conditions and threshold settings); receiving, at the gateway device from an energy management system, energy management signal information (para[0063-0067], delivers at least pricing information to a customer); identifying, by the gateway device, at least one control action of the one or more control actions based on the one or more conditions articulated in the received policy information and the received energy management signal information; generating, by the gateway device, a control signal, the control signal directing at least one connected device of the one or more connected devices to perform the at least one identified control action; transmitting, from the gateway device to the at least one connected device, the control signal (Fig 2, 265, 297-298; para[0039-0041, 0048, 0054-0055, 0074-0064], real-time control of devices/appliances based upon the usage profiles, settings and pricing); receiving, from the at least one connected device …, a secure response … [indicating] that the at least one connected device performed the at least one identified control action (para[0076], usage is reported back; para[0041], using conventional secure communication protocols) …; and securely storing an energy management transaction data record, the energy management decision data record comprising the energy management signal information and the secure response (Fig 3, 360; para[0036, 0069, 0072, 0074, 0076], stores data for analysis and future processing).
However, Batterberry et al. does not specifically refer to the securely transmitted information as necessarily being in response to the control signal nor as confirming performance of the identified control action, as instantly claimed.  In this regard, Gustafson et al. teaches that it was known in power management to send a message by a controlled device to a requestor confirming a requested control action has been completed (abstract; Fig. 3, steps 312/314; para[0025, 0032]), and Thompson et al. teaches that it was known in a distributed energy management system to send a message by a controlled device confirming that a requested control action has been completed (para[0030] - Once an EMD has carried out the specified energy management command, it will send a corresponding response message … so that an action may be confirmed).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such known messaging schemes in the system of Batterberry et al., since Gustafson et al. and Thompson et al. respectively teach enhanced user-friendliness and identification of performance problems in power management systems.
Furthermore, although Batterberry et al. does teach use of digital signatures and encryption (para[0056]), such teaching is in relation to the pricing information transmitted by the Smart Grid Pricer, and not the secure response, as instantly claimed.  However, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to also provide such digital signatures and encryption to any messages sent from the connected devices (on the consumer side) to the Smart Grid Pricer, since Batterberry et al. teaches that digital signatures and encryption “prevent unauthorized tampering” (para[0056]).
As per claim 2, Batterberry et al. teaches that the instantly claimed energy management transaction data record comprises one or more of the policy information, the at least one identified control action, and identification information associated with the at least one connected device (para[0076], energy use per device).
As per claim 3, Batterberry et al. teaches that the instantly claimed securely storing the energy management transaction data record comprises securely storing the energy management transaction data record in one or more remote data stores (para[0076], remote storage and access to remote pricer).
As per claims 4-8, although Batterberry et al. teaches the instantly claimed invention, substantially as instantly claimed, Batterberry et al. does not provide that the instantly claimed energy management transaction data record comprises a public component and a confidential component and the one or more remote data stores comprise a public ledger and a private database and storing the confidential component of the energy management transaction data record in the private database; and storing the public component of the energy management transaction data record in the public ledger and storing the entire energy management transaction data record in the private database.  Batterberry et al. further does not provide for the instantly claimed storing the public component of the energy management transaction data record and a hash of the energy management transaction data record in the public ledger nor utilizing a blockchain ledger.  However, Examiner takes Official Notice (as supported by the documents cited in paragraph 6b, above) that encoding data with public and private components, storing data is public and private areas of memories/databases, and utilizing hashing/blockchains, for security purposes is ubiquitous in the computer communication arts.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such aspects in the system of Batterberry et al., for the well-known benefit of increasing reliability and security of the data.
As per claim 9, Batterberry et al. teaches that the instantly claimed energy management system is associated with an energy retailer (abstract).
As per claim 10, although Batterberry et al. teaches the instantly claimed invention, substantially as instantly claimed, Batterberry et al. does not provide that the instantly claimed authenticating the secure response based, at least in part, on verifying a cryptographic signature associated with the secure response.  However, Examiner takes Official Notice (as supported by the documents cited in paragraph 6c, above) that such use of cryptographic signatures for security purposes is ubiquitous in the computer communication arts.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such an aspect in the system of Batterberry et al., for the well-known benefit of increasing reliability and security of the data communication.
As per claims 11-16, Batterberry et al. teaches that the instantly claimed one or more connected devices comprise at least one energy load device, including at least one of a connected thermostat, a connected furnace, a connected air conditioning system, a connected irrigation control system, a pump system, a network gateway, a media system, a connected appliance, and a connected vehicle (para[0006-0008, 0054, 0092], various appliances) and at least one energy generation system comprises at least one of a solar energy generation system, a wind energy generation system, and a hydroelectric energy generation system and at least one energy storage system, including at least one of a battery storage system, a thermal sink, and a potential energy storage system (para[0035, 0092]).
As per claims 17-18, Batterberry et al. teaches the instantly claimed at least one control device, including a device configured to control a separate connected device (Fig 2, control modules and appliances).
As per claim 19, Batterberry et al. teaches that the instantly claimed control signal is configured to direct the at least one control device to change a configuration of the separate connected device (para[0041]).
As per claim 20, Batterberry et al. teaches that the instantly claimed at least one control device comprises a connected thermostat (para[0081]).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
5/16/22